Case 3:18-cv-00068-TAD-KLH Document 182 Filed 11/17/20 Page 1 of 2 PageID #: 3673




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                         MONROE DIVISION
  LANE CARTER                                                  CIVIL ACTION
  VERSUS                                                       18-0068, SECTION P
  JACQUE DERR, ET AL.                                          JUDGE TERRY A. DOUGHTY
                                                               MAG. JUDGE KAREN L. HAYES

                      STIPULATED VOLUNTARY DISMISSAL
  ______________________________________________________________________________

         Plaintiff and Defendants (collectively, “the Parties”), have amicably resolved this suit,

  and by and through their undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal

  Rules of Civil Procedure, request that the Court dismiss this action with prejudice, with each

  party to pay its own costs and fees.

                 Respectfully submitted this 17th day of November, 2020.

                                                       /s/ Casey Denson____________
                                                       Casey Rose Denson, Esq.
                                                       Casey Denson Law, LLC
                                                       3436 Magazine Street, Unit #7005
                                                       New Orleans, LA 70115
                                                       Telephone: (504) 224-0110
                                                       E-mail: cdenson@caseydensonlaw.com
                                                       Attorney for Plaintiff

                                                       /s/ Kenneth Bordes___________
                                                       Kenneth Bordes, Esq.
                                                       Kenneth C. Bordes, Attorney at Law, LLC
                                                       2725 Lapeyrouse Street
                                                       New Orleans, LA 70119
                                                       Telephone: 504-588-2700
                                                       Email: kcb@kennethbordes.com
                                                       Attorney for Plaintiff

                                                       /s/ H. Bradford Calvit____________
                                                       H. Bradford Calvit (#18158)
                                                       Provosty, Sadler & deLaunay, APC
                                                       Eli J. Meaux (#33981)

                                                   1
Case 3:18-cv-00068-TAD-KLH Document 182 Filed 11/17/20 Page 2 of 2 PageID #: 3674




                                            934 Third Street, Suite 800 (71301)
                                            P.O. Box 13530
                                            Alexandria, LA 71315-3530
                                            P: 318/767-3133 F: 318/767-9588
                                            Bcalvit@Provosty.Com
                                            emeaux@provosty.com
                                            Attorneys for Defendant,
                                            Sheriff Andy Brown

                                            /s/ Shane Bryant___________
                                            Ronald Shane Bryant
                                            Usry & Weeks
                                            1615 Poydras Street, Suite 1250
                                            New Orleans, LA 70112
                                            P: 504/592-4600; F: 504.592-4641
                                            sbryant@usryweeks.com
                                            Attorneys for Defendant, Sheriff Cranford
                                            Jordan

                                            /s/ Jennifer McKay____________
                                            Jennifer P. McKay
                                            Colvin, Smith, McKay & Bays
                                            900 Market Street, Ste. 300
                                            Shreveport, LA 71101
                                            P: (318) 429-6770 F: (318) 429-6771
                                            jmckay@colvinfirm.com
                                            Attorneys for Defendants, Jackson
                                            Correctional Center, LLC, Lasalle
                                            Management Company, LLC, And
                                            Princeton Excess and Surplus Lines
                                            Insurance Company




                                        2
